                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:19-CR-57

        vs.
                                                                     ORDER
RAMON SIMPSON,

                      Defendant.


       This matter is before the Court on the government’s Motion to Dismiss without Prejudice

the Indictment. Filing 45. Under Federal Rule of Criminal Procedure 48(a), leave of court is

granted for the dismissal of the Indictment without prejudice against Defendant, Ramon Simpson.

       IT IS ORDERED:

   1. The government’s Motion to Dismiss without Prejudice the Indictment Filing 45 is granted,

       and this action is dismissed, without prejudice against Defendant, Ramon Simpson.

       Dated this 27th day of November, 2019.



                                                   BY THE COURT:



                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge
